MAY, Judge
(dissenting):
I dissent. The majority opinion in this case is an embarkation by this court into judicial rule-making.

Congressional Intent

Statutes of limitations in the view of most jurists, exist as policy limitations on the chronological reach of prosecutorial authority. They are not “loopholes” or “technicalities” through which the guilty are able to spring free of disciplinary sanctions. The determination by the legislators of criminal statutes, on the contrary, to so limit prosecution for specified categories of crime, is directed at properly burdening the government to bring to bear, within reasonable time frames, the assertion of criminal charges against a person suspected of criminal activity. I am sure that none on this court dispute the necessity for such reasonable limitations as are contained in the proscriptions of Article 43(c), UCMJ. Certainly Congress in its consideration of the intent of our Code’s statute of limitations, explicitly was concerned that the official who would act to toll the statute, and thereby preserve the currency of criminal *1011charges alleged against one charged under the Code, would be that officer closest in knowledgeable command proximity to the accused. That is, that officer most likely to be in possession of information related to current status of the accused, existing service policies related to disposition of the specific charges, and with sufficient manpower management authority to expeditiously merge the physical location of an accused, his available service and related personnel records, and the pending charges without inordinate delay or undue expense. Congress’s concern was obvious in desertion cases, which usually involved lengthy periods of absence with the potential for the physical movement of the command from which the absence occurred; the rotation or transfer of those personnel familiar with the charge; the location of personnel and service records, and the likely possibility that the individual would return to military control far removed geographically from the unit from which the alleged desertion was initiated. See generally comments of Mr. L’Heureux, Mr. Larkin, and Mr. Smart, INDEX AND LEGISLATIVE HISTORY, UCMJ, pages 821, 1035-36, 1039-43, 1264-65. A basic concept of statutory interpretation is that when the intention of the legislature is manifest, that intention will govern the application of the statute. See Clark and Marshall, A TREATISE ON THE LAW OF CRIMES 44-53 (1967).

Discussion

The salient issue in the Rice decision was not the status or the intent of Marine Corps administrative procedures in relation to safeguarding the rights of the accused. The determinative question was evident:
“Was the “command” which receipted for sworn charges subsequent to the appellant’s “drop” from that command’s rolls, also the “command” mandated by the Code and the Manual to properly toll the statute of limitation?” Article 43(c), UCMJ; para. 68c, MCM.
The majority here apparently recognizes, and understandably so, accepts the narrow, yet proper restriction of the officer who must toll the statute, i.e., that officer exercising summary court-martial jurisdiction from the command which includes the accused. MCM, (1951).1
However, after characterizing Rice as containing “quantum leap” reasoning and “gratuitous opinions as to the requirements of the law,” the majority opinion embarks on a decisional process more reflective of a desired result than that of a reasoned judicial opinion resting upon sound concepts of law and factual findings reasonably flowing from factual evidence.
My brothers in the majority here signal their foray into the rarefied atmosphere of judgment shaped by result when the critical element of their analysis is introduced: “we interpret that the term command is that organizational entity which maintains a substantial, identifiable nexus, either operational or administrative, between the officer receiving the charges and the accused.”
The majority opinion juxtaposes personnel practices from bygone eras against the realities of current military command and control structures by emphasizing the terms “electronic manpower management,” “program a replacement,” “efficient centralized control” “electronic means,” as if such terms represent solely accounting actions at odds with the “true relationship between appellant and his unit.”
To legitimize this supposed “true relationship” between the appellant here and the squadron from which he had been dropped from the rolls, the majority opinion then presents the following points of supposed “nexus” between appellant and his former unit:
1. Appellant is asserted to have retained sufficient linkage to that unit because he was “not processed via “transfer” or “change station” entries and information *1012as is true of other transferees.” The basis of this assertion of supposed fact is cited as “Paragraph 4007, LEGADMINMAN and Chapter 5, Marine Corps Order P. 1080.35c, Marine Corps Personnel Reporting Instructions Manual (PRIM).” An examination of both of these cited directives, however, reveals no such limited and narrow view of transfer procedures. The cited directives are clearly inclusive statements of procedure and reflect the possibility that personnel transfers may be effected without specified transfer/change station “entries.”2
2. There was no “physical movement” of the person of the appellant to another command or, upon recovery, from another command, as is the customary meaning of the term “transfer.” (SIC) The authority for this statement is cited as “Naval Terms Dictionary.” Left unstated is the relevancy of “physical movement” of an unauthorized absentee in relation to the determination of the identity of the absentee’s “command.”
3. “All of the indicia of command responsibility for the appellant such as custody of service records, pay record, health record, personal effects and re-entry to the rolls of the unit upon return to the unit remained with WTS-37.” The authority for this assertion of supposed fact is cited as “Paragraph 4002, LEGADMINMAN.” The cited authority, however does not contain the slightest indication of the actual holding and maintenance unit designated to maintain a dropped deserter’s service record book. The maintenance and custody of disbursing records, health and dental records, which are documents generally maintained entirely outside any individual command by area disbursing and medical facilities is not even addressed in the cited reference. In regards to personal effects, Chapter 4, Marine Corps Order P.4050.38A, Personal Effects and Baggage Manual, directs the appropriate inventory and physical disposition of all personal effects with directed transfer of custody to designated recipient agents of the absentee or to the custody and control of Marine Corps Personal Effects and Baggage Centers.3
4. “When a deserter is recovered, he is returned to the unit from which he absented himself.” The authority for this unconditional statement, almost unbelievable on its’ face, is cited as “Paragraph 4007. LEGADMINMAN.” The cited authority however, is replete with specific directives for exactly the opposite proposition.
5. “When the deserter returns to the unit, no authorization from Headquarters Marine Corps to rejoin the deserter to the rolls of the parent unit is required.” The authority for this unconditional statement is “Paragraph 4007.6. LEGAD-MINMAN.” In the very paragraph cited, authorization is granted to any Marine “joining command” which may receive custody of a returned deserter or absentee to “join” that person without regard to the identity of the deserter’s “former command” and without apparent authority from Headquarters Marine Corps.
It is primarily, on the basis of the above cited “facts”, that the majority asserts: that Rice was incorrectly decided, and that *1013there was compliance with Article 43(c) UCMJ, in this case when an officer exercising summary court-martial jurisdiction within a unit, WTS-37, receipted for the charges alleged in this case, subsequent to the date appellant was declared a deserter and dropped from the rolls of the unit. The majority, therefore, would affirm the conviction of appellant.
The above “facts” so easily found by my brothers in the majority opinion rest upon almost no factual evidence. There was no evidence presented on this issue at the trial level; this court has not ordered the production of any factual evidence prior to, during, or subsequent to its en banc oral hearing on this case, and the court has directed no judicial hearing in an appropriate forum to take evidence on the issue. On the contrary, the majority here have joined in an opinion that, taken in even the most favorable light, lacks any apparent concern for the necessity, basic in any credible appellate decision, that factual pronouncements must rest upon an observable foundation of factual evidence.
This court has made no attempt, whatever its desire to overturn the decision in Rice, to order an appropriate hearing by a judicial officer, empowered to receive evidence, including sworn witness testimony and competent documentary submissions, within an adversarial setting, on this critical issue. See United States v. Dubay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967).
It must be presumed, from the face of the opinion, that the majority here, has tortiously molded a significant decision, overturning a prior decision by a panel of this court with no apparent factual evidence beyond references to existing directives and the minimal, unsworn assertions of appellate counsel during en banc hearing. This approach, exhibiting explicit indications of judicial law-making, does not foster confidence in the court’s accomplishment of its statutory responsibilities.
In contrast to the supposed “facts” asserted by the majority, the following extracts from the unrebutted sworn testimony contained in the trial record of the Rice case is presented:

Government witness:

Chief Warrant Officer R.R. Hairston, USMC, Regimental Adjutant, 8th Marine Regiment, Second Marine Division, FMF. Questions by trial counsel:
Q. Warrant Officer HAIRSTON, what unit and organization are you in?
A. I’m in Headquarters Company, 8th Marines.
Q. Okay, and is that in 2d Marine Division?
A. 2d Marine Division.
Q. And how long have you been in the Marine Corps?
A. I’ve been in the Marine Corps 12 years.
Q. Continuous active duty?
A. Continuous active duty.
Q. What are your present duties?
A. I’m the 8th Marine Regimental Adjutant and Legal Officer.
Q. And how long have you been in the administrative field?
A. Since ’75, six years.
Q. Do you work specifically with unit diaries and page 12’s?
A. Yes, I do.
Q. And have you been directly involved in the administrative processing of dropping a Marine to desertion?
A. Yes, I have.
Q. Would you explain to this court please what it means to declare a Marine a deserter?
A. To declare a Marine a deserter is an administrative procedure in dropping non-chargeable Marines from our rolls as non-effectives.
Q. Would you explain the distinction between declaring a Marine a deserter and dropping him from the rolls as a deserter?
A. The administrative procedures delineate dropping a Marine by ... by using the MMS system automatically drops him from our rolls as a non-charge ... as a chargeable Marine and *1014he goes ... becomes a non-chargeable Marine.
Q. And what does it mean to become non-chargeable?
A. It means that he is not considered as a physical Marine located within the unit if the ... if our unit was called out to deploy or to ... or to move.
Q. When a Marine is dropped from the unit, is he joined to another unit?
A. Yes, he is placed in an administrative limbo status from his master records which are held at Headquarters Marine Corps and his field master records which are held at Headquarters Marine Corps and his field master records which are held in our local ACU district.
Questions by Military Judge:
Q. Warrant Officer HAIRSTON, there’s a distinction, isn’t there between an entry declaring a Marine a deserter and an entry dropping to desertion, dropping from the rolls?
A. Yes, sir, yes, sir, there is.
Q. I think the entry is implying if we know to begin with that there’s a permanency involved in him going to desertion-missing movement, or in times of crisis he willfully went UA to avoid going in .. into whatever action that his unit was committed, then the desertion, Article .87, is implied. Which entry would you make under those circumstances?
A. Drop ... dropped from the rolls of the unit, sir.
Q. Now, dropped from the rolls as a deserter, is that the instance you’ve been testifying about all along?
A. Yes, sir, yes, sir, it is.
Q. What is the distinction then between a declared deserter entry?
A. Well, sir, I ... I feel that the declared deserter would be a commanding officer’s perogative and determination and I would have to get guidance from him before I would ... from ... as an administrator to put that in the official administrative records that would be forwarded to higher headquarters and to the appropriate sections.
Q. Which entry in your experience has ... indicates more permanency?
A. The drop to desertion, sir.
Q. Dropped from the rolls to desertion or dropped ...
A. or being ...
Q. Dropped from the rolls as a deserter?
A. Dropped from the rolls as a deserter has more permanency, sir.
Q. Under what circumstances do you take the action contemplated in paragraph g(b)? (Question referred to Paragraph 4002.2g(b) LEGADMINMAN).
A. The action that is delineated here, sir, is action taken by Division deserter section (emphasis added) after the 19th month of him being absent and not returning. Then the book is closed out and forwarded to Headquarters Marine Corps. Upon us determining that he was not in a deserter status, sir, we would have to go in by AA form and request a correction to that.
Q. Now, have you ever been actively involved in the closing of those books and forwarding them to . ..
A. Commandant of the Marine Corps, sir?
Q. To Commandant Code, what is it, MPH ...
A. MPH-57. No, sir, we don’t. Division does that.

Witness called by Military Judge:

Captain C.E. Knight, USMC, Legal Administration Officer, Office of the Staff Judge Advocate, Second Marine Division, FMF.
Questions by the Military judge:
Q. Okay, thank you. The question that the court has to ask you in a situation where a Marine is run by his unit, “Drop, declare deserter”, what *1015command is that Marine attached to at that point after the entry is run?
A. After he’s been dropped from the unit?
Q. Yes, dropped from the rolls and declared a deserter.
A. It’s my understanding that he then becomes a member of Headquarters Marine Corps until further assigned by that unit.
Q. Do you know what action is necessary to reassign such a Marine once he returns to military control?
A. Yes, sir. You submit a Naval message to the Commandant of the Marine Corps requesting authorization to join him on your rolls facing disciplinary action.
Q. Assuming that permission is then granted, the man is joined?
A. Yes, sir.
Q. The man’s prior unit, the unit that dropped him from the rolls as a deserter, does that unit retain any operational or administrative control over that individual?
A. No, sir, not to my knowledge.
Questions by the trial counsel:
Q. Captain KNIGHT, you stated earlier that for a unit to join back a Marine from desertion requires a Naval message to CMC. Are you absolutely sure of this procedure?
A. That’s the way it has been done in the past. It’s been some time since I’ve worked with it. They would have to have authority from Headquarters Marine Corps to rejoin the individual. Once he’s been dropped, it’s my understanding that he then becomes a member of this Code MPH-57 at Headquarters Marine Corps for administrative purposes.
The comparison between the bases for the Rice decision and the case sub judice is, in my view, glaring. I trust my brothers are not contending that the significant assertions in the majority opinion do not require any evidentiary support because of some aberrant concept of “judicial notice.” If such is the case, the majority opinion is woefully lacking in the specification of items thus considered and the identification of the authors of such supposed “institutional knowledge.”
Although my sharpest disagreement here is directed at the failures of my brothers in the majority to express the slightest disquiet with the insufficiency of support for their position, I am also concerned that after two appellate hearings on this specific issue, that so little credible evidence or authority has been provided this court by either the government or the appellant on their own initiative.
As my brothers have chosen to resolve this issue as indicated in the majority opinion, I dissent. I would reverse the decision in this case. United States v. Rice, 15 M.J. 605 (N.M.C.M.R.1982).4

. See Department of the Army Pamphlet 27-2, Analysis of Contents, Manual for Courts-Martial, United States 1969, Revised Edition, P.12-3. The “rewriting” of paragraph 68c in the 1969 Manual apparently did not have, as a stated intended purpose, a broadening of identity of the officer receipting for charges.


. If no “transfer” has occurred in the case of deserters dropped from the rolls, why then does Marine Corps Order P1080.20F, Manpower Management Codes Manual (CODESMAN) contain a specific listing of “Strength Category Codes” which are “intended to describe the type or nature of an individual’s service within a unit.” and that list contains no category code for deserters? (Emphasis added) While there are strength category codes for both “chargeable” and “non-chargeable” personnel, including categories for personnel on appellate leave; in hands of civil authorities; serving confinement sentences of courts-martial; missing and captured personnel and personnel hospitalized; there is no strength category code for personnel dropped from the unit’s rolls due to desertion. Paragraph 1240, CODESMAN.


. Is it presumed by the majority here that a Marine Corps unit would in fact keep actual custody and control over service record, health and dental records, disbursing records, and personal effects of all personnel dropped from unit rolls to desertion status for a period of 18 months? The storage and maintenance drain on unit resources would appear, on their face, to be enormous.


. A recommended point of inquiry on this issue, in an appropriate forum, is:
Officer in Charge,
Deserter Section
Reporting Unit Code of this section: 54980 Monitored Command Code of this section: W96
Headquarters, U.S. Marine Corps (Code MPH-57)
Washington, D.C. 20380
“Reporting Unit Code (RUC).” “A code assigned to identify a unit, activity or subunit. RUC’s are also assigned to identify echelons of command which may not submit unit diaries, e.g.; division, brigade, regiment, battalion, aircraft way and aircraft group.” Para. 1009, (PRIM).
“Monitored Command Code (MCC)”: “A code assigned for identification and control purposes to each command, unit activity, or an individual billet to which assignment of individuals is controlled by the Commandant of the Marine Corps.” Para. 1009, (PRIM).
See also: Department of Defense Directive 1325.2, dtd 20 August 1979.